Citation Nr: 1339240	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  03-25 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected right knee disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to an evaluation in excess of 10 percent for right ankle sprain.

5.  Entitlement to an evaluation in excess of 10 percent for left ankle sprain.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to June 1985, and from July 1986 to May 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2003, June 2009, and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In August 2010, the Board remanded this matter for additional development.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In February 2013, the Veteran's representative indicated that a video conference hearing before the Board was requested. 38 C.F.R. § 20.700(a) (2013).  In November 2013, the Veteran's representative submitted a statement indicating that either a video conference hearing or a Travel Board hearing held at the RO would be acceptable. 

Accordingly, this case is Remanded for the following:

Place the Veteran on the docket for a video conference hearing at the RO before the Board, according to the date of his request for such a hearing.  If an earlier Travel Board hearing date is available, that type of hearing may be substituted.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



